—Order, Family Court, Bronx County (Harold J. Lynch, J.), entered August 7, 1992, which, after a fact-finding hearing, adjudicated appellant a juvenile delinquent, based upon a finding that the appellant committed acts which, if committed by an adult, would constitute grand larceny in the fourth degree, and placed him on probation for a period of 15 months, unanimously affirmed, without costs.
In the absence of a showing that the Family Court’s determination of credibility is clearly unsupported by the record, the court’s rejection of appellant’s duress claim will not be disturbed. In any event, appellant’s account established that he did not avail himself of an opportunity to abandon the criminal activity (People v Vespa, 165 AD2d 679, lv denied 76 NY2d 992). Concur—Murphy, P. J., Kupferman, Ross and Rubin, JJ.